Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
12/31/20.
	Response to Amendment
3.	This office action is in response to Amendment filed on 12/31/20.
Claim 1, 4, 5, 7, 8, 9, 11, 13, 17 and 19 are amended. 
4.	Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory controller comprising a read operation controller configured to provide a read command to the memory device and receive read data corresponding to the read command when a read operation is performed on a selected pate; a read fail determiner configured to determine, based on the read data, whether the read operation has passed or failed, and to generate read information including a result of the read operation and information about performance of the read operation; and a read fail processor configured to select, based on the read information, a read retry operation to be performed on the selected page or an operation 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825